Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 19, 2020

                                     No. 04-19-00891-CV

                                      WEBB COUNTY,
                                        Appellant

                                              v.

 Juan C. Garcia LINO, Individually and as Representative of the Estates of Suleika R. Fonseca
                Saldivar, Deceased, and Alessandra Juliette Garcia, Deceased,
                                         Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVA000356D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
        Appellees’ brief was due on March 17, 2020 and was timely filed that day. On
March 18, 2020, appellees filed an unopposed motion to extend their briefing deadline
until March 23, 2020. Because appellees timely filed their brief, their motion to extend
the briefing deadline is DENIED AS MOOT.



       It is so ORDERED on March 19, 2020.


                                                                PER CURIAM


ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Cour